DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . It is responsive to the amendments and response dated 01/05/2022. Claims 2-25 are presented for examination.

Allowable Subject Matter
2.    Claims 2-25, after further consideration and search, are deemed to contain allowable subject matters and are allowed over the prior art.

Reasons for indicating Allowable Subject Matter
3.	The following is an examiner’s statement of reasons for allowance: 
The best prior art of record, Gierach et al. (US 20170287209), discloses a method performing per-sample multi-sampled anti-aliasing rendering by determining if there is redundancy between sub-samples in a multi-sampled anti-aliasing shader, and if there is, determining which of at least two optimization techniques to use to reduce redundancy and eliminating a redundant shader thread.
However, Gierach fail to teach the use of graphics processing architectures to pre-pass surface analysis to achieve adaptive anti-aliasing modes across an image, by uniformly resolve unresolved surface data at a position associated with one or more polygons in visual content output to the display, wherein an anti-aliasing sample rate is selected at a render pre-pass stage, and where in the unresolved surface data is resolved in accordance with the anti-aliasing sample rate at a render pass stage of a 
Additionally, the features of the explicitly claimed limitations of claim 2 and similar limitations of other independents of the currently pending application only make sense when taken into account the claim as a whole, so therefore the limitations as cited are not the exclusive determination of allowability, but rather the limitations as cited/argued above when taken into account with the claim language as a whole makes the above limitations determine allowability.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571)272-7791.  The examiner can normally be reached on M-F 9:30 TO 6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Ke can be reached on 571-272-777676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/WESNER SAJOUS/Primary Examiner, Art Unit 2612                                                                                                                                                                                                        



WS
03/07/2022